_ l ' U`Z|”|O]L/°()§

TEXAS EUURT UF ERIMINAL APPEALS ‘ DATEh 2/18/15
ELERK, ABEL ACUSTA

P.U. BUX 12308

AUSTIN, TEXAS 79711-2303

EX PARTE EILMURE FRANKLIN CUX

PER, MRIT NU. UR h2,794-05 EAUSE NU. ER-2993B-A

Dear Clerk,

I'm asking for a 20 day extension of time to File my Final response due to the
- fact I've been in transit and the Trial Court's response and Finding of Faot and.
Conolusions of Law just caught up to me, also because I have to send out for copy's.

Thank you for your time and trouble in this matter.

GILMQRE FRANKLIN cox
356901 chFIELD uNIT
2561 F.M. 2054

secevaz aN

coum‘